Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 1 of 21




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-61916-BLOOM/Valle

  APPLE CORPS LIMITED and SUBAFILMS
  LIMITED,
                 Plaintiffs,
  v.


  BAGANI.MOBI, et al.,
              Defendants.
  ______________________________________/

          ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiffs’ Apple Corps Limited and Subafilms

  Limited (collectively “Plaintiffs”), Motion for Entry of Final Default Judgment Against

  Defendants, ECF No. [46] (“Motion”), filed on December 1, 2020. A Clerk’s Default was entered

  against Defendants on November 17, 2020, ECF No. [39], as Defendants failed to appear, answer,

  or otherwise plead to the Amended Complaint, ECF No. [19], despite having been served. See

  ECF No. [32]. The Court has carefully considered the Motion, the record in this case, the applicable

  law, and is otherwise fully advised. For the following reasons, Plaintiffs’ Motion is GRANTED.

         I. Introduction

         Plaintiffs sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act, 15

  U.S.C. § 1125(a); common-law unfair competition; and common law trademark infringement. The

  Amended Complaint alleges that Defendants are promoting, advertising, distributing, offering for

  sale and selling goods bearing and/or using counterfeits and confusingly similar imitations of

  Plaintiffs’ respective registered trademarks within the Southern District of Florida by operating
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 2 of 21

                                                                 Case No. 20-cv-61916-BLOOM/Valle


  fully interactive commercial Internet websites and Internet based e-commerce stores operating

  under the domain names or seller identities set forth on Schedule “A” attached to Plaintiffs’ Motion

  for Entry of Final Default Judgment (the “Subject Domain Names and Seller IDs”). See ECF No.

  [46], at 20-23.

          Plaintiffs further assert that Defendants’ unlawful activities have caused and will continue

  to cause irreparable injury to Plaintiffs because Defendants have (1) deprived Plaintiffs of their

  rights to determine the manner in which their trademarks are presented to the public through

  merchandising; (2) defrauded the public into thinking Defendants’ goods are goods authorized by

  Plaintiffs; (3) deceived the public as to Plaintiffs’ association with Defendants’ goods and the

  websites that market and sell the goods; and (4) wrongfully traded and capitalized on Plaintiffs’

  respective reputations and goodwill, as well as the commercial value of Plaintiffs’ respective

  trademarks.

          In their Motion, Plaintiffs seek the entry of default final judgment against Defendants1 in

  an action alleging trademark counterfeiting and infringement, false designation of origin, common-

  law unfair competition, and common law trademark infringement. Plaintiffs further request that

  the Court (1) enjoin Defendants from producing or selling goods that infringe their trademarks; (2)

  cancel, or at Plaintiffs’ election, transfer the domain names at issue to Plaintiffs; (3) permanently

  remove the listings and associated images of goods bearing Plaintiffs’ trademarks used by

  Defendants, via the Seller IDs, (4) require the surrender of Defendants’ goods bearing Plaintiffs’

  trademarks to Plaintiffs; and (5) award statutory damages.




  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”
  of Plaintiffs’ Motion, and Schedule “A” of this Order. See ECF No. [46] at 20-23.
                                                     2
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 3 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV, Inc.

  v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd. v.

  Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default judgment

  is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the defendant is

  not held to admit facts that are not well pleaded or to admit conclusions of law, the court must first

  determine whether there is a sufficient basis in the pleading for the judgment to be entered. See

  id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability is well-pled

  in the complaint and is therefore established by the entry of default.”). Upon a review of Plaintiffs’

  submissions, it appears there is a sufficient basis in the pleading for the default judgment to be

  entered in favor of Plaintiffs.

          II. Factual Background2

          Plaintiff, Apple Corps Limited, is the registered owner of the following trademarks, which

  are valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “BEATLES Marks”):

                         Registration       Registration
      Trademark                                                             Class(es) / Good(s)
                          Number               Date

                                                               IC 025 - Headwear, sweatshirts, t-shirts,
                                             February 16,      shirts.
  THE BEATLES             1,752,120
                                                1993
                                                               IC 026 - Belt buckles.




  2
    The factual background is taken from Plaintiffs’ Amended Complaint, ECF No. [19], Plaintiffs’ Motion
  for Entry of Final Default Judgment Against Defendants, ECF No. [46], and supporting evidentiary
  submissions.
                                                    3
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 4 of 21

                                                 Case No. 20-cv-61916-BLOOM/Valle



                                                 IC 006 – Key rings and key chains.
                                  September 8,
    BEATLES         3,680,063
                                      2009
                                                 IC 026 – Ornamental buckles for clothing.


                                                 IC 009 - Decorative refrigerator
                                                 magnets; computer keyboard accessories,
                                                 namely mouse pads and wrist rests in the
                                                 form of pads for use with computers;
                                                 telephone apparatus, namely, telephones;
                                                 telephone receivers, telephone answering
                                                 machines, mobile telephones; cases for
                                                 mobile telephones; cell phone covers;
                                                 covers for mobile telephones, namely,
                                                 fitted plastic films known as skins for
                                                 covering and protecting electronic
                                                 apparatus in the nature of mobile
                                                 telephones; straps for mobile telephones;
                                                 telephone call indicator lights and electro-
                                                 mechanical shakers for detecting and
                                                 signaling incoming telephone calls;
                                                 mechanical and electric egg timers; boxes
    BEATLES         4,373,956    July 30, 2013
                                                 and cases specially adapted for holding
                                                 audio cassettes, video cassettes,
                                                 gramophone records, audio compact discs,
                                                 audio mini discs, video discs, and
                                                 interactive compact discs or cd-roms.

                                                 IC 014 - Jewelry; horological and
                                                 chronometric instruments, namely,
                                                 watches and clocks; cuff links, bracelets,
                                                 pendants, medallions, trinkets being
                                                 jewelry, charms being jewelry, ornamental
                                                 pins.

                                                 IC 015 – Musical instruments.

                                                 IC 018 - Luggage, clutch bags, rucksacks,
                                                 backpacks, umbrellas; bags, namely,
                                                 handbags, shoulder bags, all-purpose

                                        4
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 5 of 21

                                                             Case No. 20-cv-61916-BLOOM/Valle


                                                             sports bags, carry-on flight bags, suitcases,
                                                             school bags, satchels, gym bags, tote bags,
                                                             textile shopping bags.

                                                             IC 025 - Footwear and headgear, namely,
                                                             hats and caps; clothing, namely, shirts,
                                                             polo shirts, t-shirts, sweatshirts; jackets,
                                                             coats; scarves; neck-ties; socks; long-
                                                             sleeved shirts and long sleeved t-shirts;
                                                             fleece tops; thermal tops; jerseys; tank
                                                             tops; swim wear; slippers; cloth babies'
                                                             bibs.




  See Declaration of Paul Cole, ECF No. [9-1], at 4-5; ECF No. [19-1] (containing Certificates of

  Registrations of the BEATLES Marks at issue.) The BEATLES Marks are used in connection with

  the manufacture and distribution of quality goods in the categories identified above. See

  Declaration of Paul Cole, ECF No. [9-1], at 4-5.

         Plaintiff, Subafilms Limited, is the registered owner of the following trademark, which is

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “YELLOW SUBMARINE Mark”):


                                   Registration       Registration
           Trademark                                                         Class(es) / Good(s)
                                    Number               Date


                                                                      IC 025 - Shirts; polo shirts; t-
                                                                      shirts; long-sleeved shirts and
                                                                      long-sleeved t-shirts; sweatshirts;
                                                      November 6,     jackets; pullovers; vests; scarves;
                                    3,328,170
                                                         2007         neck-ties; hats; caps; sock;
                                                                      thermal tops; jerseys; sweaters;
                                                                      tank tops; pajamas; clothing for
                                                                      toddlers, infants and babies
                                                                      namely, one piece garments for

                                                  5
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 6 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


                                   Registration       Registration
           Trademark                                                          Class(es) / Good(s)
                                    Number               Date

                                                                      infants and toddlers, sleep suits, t-
                                                                      shirts and long-sleeved t-shirts.


  See Declaration of Paul Cole, ECF No. [9-1], at 10-11; ECF No. [19-2] (containing Certificate of

  Registration for the YELLOW SUBMARINE Mark at issue.) The YELLOW SUBMARINE Mark

  is used in connection with the manufacture and distribution of quality goods in the categories

  identified above. See Declaration of Paul Cole, ECF No. [9-1], at 10-11.

         Defendants, by operating commercial Internet websites and Internet based e-commerce

  stores operating under Defendants’ respective domain names or seller identities identified on

  Schedule “A” hereto (the “Subject Domain Names and Seller IDs”), have advertised, promoted,

  offered for sale, or sold goods bearing and/or using what Plaintiffs have determined to be

  counterfeits, infringements, reproductions or colorable imitations of the BEATLES Marks and/or

  the YELLOW SUBMARINE Mark (collectively “Plaintiffs’ Marks”). See Declaration of Paul

  Cole, ECF No. [9-1], at 16--20; Declaration of Stephen M. Gaffigan, ECF No. [9-2], at 2;

  Declaration of Kathleen Burns, ECF No. [9-3], at 4; Declaration of Kathleen Burns In Support of

  Notice of Additional PayPal Account Used By Defendant Number 2, ECF No. [18-1], at 5.

         Although each Defendant may not copy and infringe each of Plaintiffs’ Marks for each

  category of goods protected, Plaintiffs have submitted sufficient evidence showing each Defendant

  has infringed, at least, one or more of Plaintiffs’ Marks. See Declaration of Paul Cole, ECF No.

  [9-1], at 16-23. Defendants are not now, nor have they ever been, authorized or licensed to use,

  reproduce, or make counterfeits, reproductions, or colorable imitations of Plaintiffs’ Marks. See

  Declaration of Paul Cole, ECF No. [9-1], at 16, 18-20, 23.


                                                  6
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 7 of 21

                                                                 Case No. 20-cv-61916-BLOOM/Valle


          Plaintiffs’ counsel retained Invisible Inc (“Invisible”), a licensed private investigative firm,

  to investigate the promotion and sale of counterfeit and infringing versions of Plaintiffs’ branded

  products by Defendants and to obtain the available payment account data for receipt of funds paid

  to Defendants for the sale of counterfeit versions of Plaintiffs’ branded products. See Declaration

  of Paul Cole, ECF No. [9-1], at 17; Declaration of Stephen M. Gaffigan, ECF No. [9-2], at 2;

  Declaration of Kathleen Burns, ECF No. [9-3], at 3; Declaration of Kathleen Burns In Support of

  Notice of Additional PayPal Account Used By Defendant Number 2, ECF No. [18-1], at 3.

  Invisible accessed the Internet websites and Internet based e-commerce stores operating under the

  Subject Domain Names and Seller IDs, and placed orders from each Defendant for the purchase

  of various products, all bearing3 and/or using counterfeits of, at least, one of Plaintiffs’ trademarks

  at issue in this action, and requested each product to be shipped to Invisible’s address in the

  Southern District of Florida. See Declaration of Kathleen Burns, ECF No. [9-3], at 4; and

  Declaration of Kathleen Burns In Support of Notice of Additional PayPal Account Used By

  Defendant Number 2, ECF No. [18-1], at 5. Each order was processed entirely online and

  following the submission of the orders, Invisible received information for finalizing payment4 for




  3
   A certain Defendant blurred-out and/or physically altered the images of Plaintiffs’ Marks on the product
  being offered for sale via its e-commerce store. The product Invisible received from this Defendant bears
  Plaintiffs’ Marks in their entirety. (See Burns Decl. ¶ 4, n.1.)
  4
   Invisible was instructed not to transmit the funds to finalize the sale for the orders from some of the
  Defendants so as to avoid adding additional funds to Defendants’ coffers. (See Gaffigan Decl. ¶ 2, n.1;
  Burns Decl. ¶ 4, n.2.)


                                                     7
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 8 of 21

                                                                    Case No. 20-cv-61916-BLOOM/Valle


  the various products ordered via Amazon Payments, Inc.,5 DHpay.com,6 PayPal, Inc. (“PayPal”),7

  to Defendants’ respective PayPal accounts8 and/or via Defendants’ respective payee, 9 as identified

  on Schedule “A” hereto.10 See Declaration of Kathleen Burns, ECF No. [9-3], at 4; and Declaration

  of Kathleen Burns In Support of Notice of Additional PayPal Account Used By Defendant Number



  5
    Defendant Numbers 3-9 operate via the non-party Internet platform Amazon.com. Amazon allows
  Defendants to conduct their commercial transactions privately via Amazon’s payment processing and
  retention service, Amazon Payments, Inc. As such, Defendants’ payment information is not publicly
  disclosed, but Amazon Payments, Inc. has the ability to identify and restrain the payment accounts using a
  seller’s unique seller identification number. (See Gaffigan Decl. ¶ 5; Burns Decl. ¶ 4, n.3.)
  6
    Defendant Number 10 uses the non-party Internet platform DHgate.com, which processes its payments
  via the third-party platform, DHpay.com. The DHgate.com and DHpay.com platforms are operated by the
  Dunhuang Group, who utilizes Camel FinTech Inc to process transactions and deal with refunds and
  chargebacks on behalf of DHgate.com to its customers. (See Burns Decl. ¶ 4, n.4; Gaffigan Decl. ¶ 6.)
  7
    Defendant Numbers 1-2 and 11-36 use money transfer and retention services with PayPal. Upon
  completion of Invisible’s purchases from Defendant Numbers 13, 15, 26 and 35 operating via eBay.com,
  Invisible discovered that the PayPal receipts received did not identify the Defendants’ PayPal financial
  accounts in the form of an e-mail address. However, the receipts identify the Transaction Identification
  Number (“Transaction ID”) for the purchase made from each Defendant’s Seller IDs, and PayPal is able to
  identify a PayPal account using the Transaction ID. (See Burns Decl. ¶ 4, n.5.)
  8
    After the Court’s entry of the Temporary Restraining Order, ECF No. [11], Plaintiffs discovered
  Defendant Number 2 - pretty-shirt.com, was using an additional PayPal account to receive money in
  connection with its commercial Internet website. (See Gaffigan Decl. in Support of FDJ ¶ 2, n.2.)
  Accordingly, pursuant to the Court’s Temporary Restraining Order, Plaintiffs requested PayPal restrain all
  funds in that Defendants’ additional PayPal account. (Id.; see also Notice of Additional PayPal Account
  Used By Defendant Number 2, ECF No. [18].)
  9
   The payee for the orders placed from Defendant Numbers 37-98 identifies “Joom USA Inc,” which is the
  aggregate PayPal account for purchases made via Joom.com. (See Burns Decl. ¶ 4 n.6; Gaffigan Decl. ¶
  8.) The Joom.com platform itself is not the ultimate merchant, but it can tie a particular Seller ID using the
  seller’s unique merchant identification number to a reported transaction and identify the merchant’s funds
  held within the aggregate account. (See Gaffigan Decl. ¶ 8.)

  The payee for the orders placed from Defendant Numbers 99-102’s Wish.com Seller IDs identifies “PayPal
  *Wish,” which is the aggregate PayPal account for purchases made Wish.com. (See Burns Decl. ¶ 4 n.6;
  Gaffigan Decl. ¶ 9.) The Wish.com platform itself is not the ultimate merchant, but it can tie a particular
  Seller ID using the seller’s unique merchant identification number to a reported transaction and identify the
  merchant’s funds held within the aggregate account. (See Gaffigan Decl. ¶ 9.)
  10
   Defendant Numbers 1-2 also provided contact e-mail addresses in connection with their Subject Domain
  Names, which are included on Schedule “A” hereto. (See Burns Decl. ¶ 4 n.7.)


                                                        8
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 9 of 21

                                                                   Case No. 20-cv-61916-BLOOM/Valle


  2, ECF No. [18-1], at 5. At the conclusion of the process, the detailed web page captures11 and

  images of Plaintiffs’ branded products ordered via Defendants’ Subject Domain Names and Seller

  IDs,12 together with photographs of one of the products received, were sent to Plaintiffs’

  representative for inspection. See Declaration of Paul Cole, ECF No. [9-1], at 18; Declaration of

  Declaration of Stephen M. Gaffigan, ECF No. [9-2], at 2.

          Plaintiffs’ representative reviewed and visually inspected the detailed web page captures

  and photographs reflecting Plaintiffs’ branded products Invisible ordered from Defendants’

  through the Internet websites and Internet based e-commerce stores operating under their

  respective Subject Domain Names and Seller IDs, and determined the products were not genuine

  versions of Plaintiffs’ goods. See Declaration of Paul Cole, ECF No. [9-1], at 18-20.

          III. Analysis

                  A. Claims

                           1. Trademark Counterfeiting and Infringement Under 15 U.S.C. § 1114
                           (Count I)

          Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on their

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiffs must demonstrate

  that (1) they had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that


  11
     The web pages captured and downloaded by Plaintiffs’ counsel’s office, Stephen M. Gaffigan, P.A.,
  identifying the Seller Identification Number, Store Name and/or Store Number for certain Defendants are
  included in Comp. Exs. “2,” “5” and “6” to the Burns Decl.
  12
     Certain Defendants changed their seller identification names during the preparation and filing of the
  Application for Temporary Restraining Order in this case. These Defendants, together with their alias seller
  identification names, are identified on Schedule “A” hereto.
                                                       9
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 10 of 21

                                                              Case No. 20-cv-61916-BLOOM/Valle


  was the same, or confusingly similar to Plaintiffs’ trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).

                         2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiffs must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiffs. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                         3. Common-Law Unfair Competition and Trademark Infringement
                            (Counts III and IV)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis

  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, 1986 WL

  15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining whether there is a

  likelihood of confusion, and thus trademark infringement, false designation of origin, and unfair

  competition under the common law of Florida, is set forth in John H. Harland, Inc. v. Clarke

  Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston Prof’l Hockey Ass’n, Inc. v.

  Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a general rule . . . the


                                                  10
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 11 of 21

                                                             Case No. 20-cv-61916-BLOOM/Valle


  same facts which would support an action for trademark infringement would also support an action

  for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                 B. Liability

         The well-pled factual allegations of Plaintiffs’ Amended Complaint properly allege the

  elements for each of the claims described above. See ECF No. [19]. Moreover, the factual

  allegations in Plaintiffs’ Amended Complaint have been substantiated by sworn declarations and

  other evidence and establish Defendants’ liability under each of the claims asserted in the

  Amended Complaint. Accordingly, default judgment pursuant to Federal Rule of Civil Procedure

  55 is appropriate.

                 C. Injunctive Relief

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.

  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See, e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiffs to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D. Cal.



                                                  11
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 12 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


  2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance that

  defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent injunctive

  relief.”)

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden on

  each of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

  . . . may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s

  Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise

  Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale of

  thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and might

  decrease its legitimate sales.”). Plaintiffs’ Amended Complaint alleges that Defendants’ unlawful

  actions have caused Plaintiffs irreparable injury and will continue to do so if Defendants are not

  permanently enjoined. See ECF No. [19]. Further, the Amended Complaint alleges, and the

  submissions by Plaintiffs show, that the goods promoted, advertised, offered for sale, and sold by

  Defendants are nearly identical to Plaintiffs’ genuine products and that consumers viewing

  Defendants’ counterfeit goods post-sale would actually confuse them for Plaintiffs’ genuine

  products. See id. “The net effect of Defendants’ actions will cause confusion for consumers at the

  time of initial interest, sale, and in the post-sale setting, who will believe Defendants’ Counterfeit

  Goods are genuine goods originating from, associated with, and approved by Plaintiffs.” See ECF

  No. [19] at 37.



                                                   12
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 13 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


          Plaintiffs have no adequate remedy at law so long as Defendants continue to operate the

  Subject Domain Names and Seller IDs because Plaintiffs cannot control the quality of what

  appears to be their products in the marketplace. An award of monetary damages alone will not cure

  the injury to Plaintiffs’ respective reputations and goodwill that will result if Defendants’

  infringing and counterfeiting actions are allowed to continue. Moreover, Plaintiffs face hardship

  from loss of sales and their inability to control their reputations in the marketplace. By contrast,

  Defendants face no hardship if they are prohibited from the infringement of Plaintiffs’ trademarks,

  which is an illegal act.

          Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Chanel, Inc. v.

  besumart.com, 240 F. Supp. 3d 1283, 1291 (S.D. Fla. 2016) (“[A]n injunction to enjoin infringing

  behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

  broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

  activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

  a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

  past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

  Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

  and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.

  707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition

  of the use of admittedly valid parts of an invalid whole.”). District courts are expressly authorized

  to order the transfer or surrender of domain names in an in rem action against a domain name. See

  15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited the remedy to that context.

  See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228, 230-31 (S.D.N.Y. 2004)



                                                   13
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 14 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


  (transferring Yesmoke.com domain name to plaintiff despite the fact that plaintiff did not own a

  trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125 “neither states nor implies that

  an in rem action against the domain name constitutes the exclusive remedy for a plaintiff aggrieved

  by trademark violations in cyberspace”); Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D.

  Mich. 2006) (ordering the defendants to disclose all other domain registrations held by them and

  to transfer registration of a particular domain name to plaintiff in part under authority of 15 U.S.C.

  § 1116(a)).

         Defendants have created an internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiffs’ rights. Accordingly, the Court may

  fashion injunctive relief to eliminate the means by which Defendants are conducting their unlawful

  activities by canceling or transferring their Subject Domain Names to Plaintiffs, their listings and

  associated images be removed, and the goods of each Defendant bearing one or more of Plaintiffs’

  trademarks be surrendered to further prevent the use of these instrumentalities of infringement.

                 D. Statutory Damages for the Use of Counterfeit Marks

         In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of

  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. 15 U.S.C. §

  1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it

  may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good.

  15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs have elected to recover an

  award of statutory damages as to Count I of the Amended Complaint.




                                                   14
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 15 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


         The Court has wide discretion to determine the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

  plaintiff’s inability to prove actual damages caused by a defendant’s infringement. Under Armour,

  Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 U.S. Dist. LEXIS 56475, at *22-*23 (S.D. Fla.

  Apr. 23, 2014) (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A]

  successful plaintiff in a trademark infringement case is entitled to recover enhanced statutory

  damages even where its actual damages are nominal or non-existent.”)); Playboy Enter., Inc. v.

  Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998)

  (awarding statutory damages where plaintiff failed to prove actual damages or profits). Indeed,

  Congress enacted a statutory damages remedy in trademark counterfeiting cases because evidence

  of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO. 104-

  177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed

  Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default

  judgment cases due to infringer nondisclosure”). This case is no exception.

         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,

  Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

  Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

  pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where there is

  sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d

  1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

  tone . . . We have held that no such hearing is required where all essential evidence is already of



                                                   15
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 16 of 21

                                                               Case No. 20-cv-61916-BLOOM/Valle


  record.”) (citations omitted); see also PetMed Express, 336 F. Supp. 2d at 1223 (entering default

  judgment, permanent injunction and statutory damages in a Lanham Act case without a hearing).

          Here, the allegations in the Amended Complaint, which are taken as true, establish

  Defendants intentionally copied Plaintiffs’ Marks for the purpose of deriving the benefit of

  Plaintiffs’ famous respective reputations. As such, the Lanham Act permits the Court to award up

  to $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure that

  Defendants do not continue their intentional and willful counterfeiting activities.

          The evidence in this case demonstrates that each Defendant promoted, distributed,

  advertised, offered for sale, and/or sold at least one type of good bearing and/or using one (1) mark

  which were in fact counterfeits of at least one of Plaintiffs’ Marks. See ECF No. [19]. Based on

  the above considerations, Plaintiffs suggest the Court award statutory damages of $1,000,000.00

  against each Defendant. The award should be sufficient to deter Defendants and others from

  continuing to counterfeit or otherwise infringe Plaintiffs’ trademarks, compensate Plaintiffs, and

  punish Defendants, all stated goals of 15 U.S.C. § 1117(c). The Court finds that this award of

  statutory damages falls within the permissible statutory range under 15 U.S.C. § 1117(c) and is

  just.

                 E. Damages for False Designation of Origin

          Plaintiffs’ Amended Complaint also sets forth a cause of action for false designation of

  origin pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II,

  the allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.




                                                   16
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 17 of 21

                                                             Case No. 20-cv-61916-BLOOM/Valle


                 F. Damages for Common Law Unfair Competition and Trademark
                    Infringement

         Plaintiffs’ Amended Complaint further sets forth a cause of action under Florida’s common

  law of unfair competition (Count III) and trademark infringement (Count IV). Judgment on

  Count III and Count IV are also limited to the amount awarded pursuant to Count I and entry of

  the requested equitable relief.

         IV. CONCLUSION

         Based on the foregoing, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF

  No. [46], is GRANTED against those Defendants listed in the attached Schedule “A.” Final

  Default Judgment will be entered by separate order.

         DONE AND ORDERED in Chambers at Miami, Florida, on December 2, 2020.




                                                        ____________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:
  Counsel of Record




                                                17
 Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 18 of 21

                                                          Case No. 20-cv-61916-BLOOM/Valle


                                  SCHEDULE A:
             DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME,
             ASSOCIATED FINANCIAL ACCOUNTS, ASIN AND E-MAIL ADDRESS

Def.
         Defendant / Subject                                                Amazon Item ASIN or E-
No.                                  Financial Account Information
       Domain Name / Seller ID                                                  Mail Address
 1     bagani.mobi               haiyenpp19@gmail.com                     admin@bagani.mobi
                                 chesterswyatt@hotmail.com                trantutbqn@yahoo.com
 2     pretty-shirt.com          buitrungdung2210@gmail.com               thaivu36382@gmail.com
 3     N/A
 4     DIEU LINH NGUYEN          A3I79ZTDZ340QO                           B089YFF4HH
 5     fresrddtgf                A3NSCKLC2P2SBP                           B086ZQ6S5X
                                                                          B086MXVHFH
 6     Hthygy                    A3TDLBV3PO80H0                           B086MXKH7M
                                                                          B084QFBWQX
 7     Ielzpmd13dt               A3FLVF333045P6                           B084Q5F8NB
 8     Robert Dtesta             A26T708L9VJWO3                           B086TT4NBQ
 9     N/A
10     Wildwear                  14774358
11     ahmamuqorrobi_0           lowesean700@yahoo.com
12     armalag0                  dingadiredjo@gmail.com
                                 PayPal transaction ID:
13     atlanso                   0BJ86154AX1650219
14     cathely_0                 catherine.sherly@yahoo.com
                                 PayPal transaction ID:
15     charms-price-storm        172385685J441662G
16     goodkitchen4u             Baophanvan092@yahoo.com
17     lahie_64                  lahiertayi@gmail.com
18     levtstore                 levanthoglk840@gmail.com
19     N/A
20     malca                     feelingwu99@gmail.com
21     maulidi0                  helmy.maulidina@gmail.com
22     mo246145                  SUMANTO94828@gmail.com
23     nafssabri_0               nafsasabrin@gmail.com

                                             18
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 19 of 21

                                                        Case No. 20-cv-61916-BLOOM/Valle


24   ngutat_27                 nguyentatnien.dn1992@gmail.com
25   nguyenyen.tore            yennh2367@yahoo.com
                               PayPal transaction ID:
26   nxhstore1994              37660833KR429173Y
27   revay0                    tatikwinarni499@gmail.com
28   siriz-16                  siskarizkiya038@gmail.com
29   skinny14680               skinny1468@gmail.com
30   sukmdevia                 rizkynanberkah@gmail.com
31   tri-j28                   trijaniatun28tr@gmail.com
32   trph-6912                 phanvuongtrieu4071013@hotmail.com
33   tru-9394                  TRUONGVIETANHdvf587@gmail.com
34   winkel.99                 lord_lucas@yahoo.com
35   N/A
36   yususety_0                yusufprasetyo560@gmail.com
37   N/A
38   N/A
39   Arbutus-34                5b51a4768b2c370353deec85

40   N/A
41   Bangkok a/k/a Bangkok29   5af0100b1436d40316ec6fed
42   Bennet a/k/a Bennet28     5afa4ce08b2c370317df95eb
43   Berlin a/k/a Berlin42     5af012358b45130383483864
44   Betelnut06                5afa48041436d403aa69de51
45   N/A
46   Cabbage a/k/a Cabbage47   5afa50c38b4513036342ffd4
47   N/A

48   confer15                  5df6fc2328fc710301c5d270
49   CowboyJean                5bc978bf28fc7103172e72e3
50   Desert Rose-19            5b51a1518b451303bc8c112a
51   N/A

                                            19
Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 20 of 21

                                                         Case No. 20-cv-61916-BLOOM/Valle


52   Dusty Miller-25               5b51a2278b2c370353dec79e
53   N/A

54   N/A
     Fashion 3C Phone Case
55   Store                         5d171fcd1436d403019bf6bc
56   flashlight07                  5df6fb781436d40301f25ec0
57   found303                      5e09697f8b45130301d4c189
58   Golden Bamboo-26              5b51a25a8b451303bc8c1ad7
59   guard309                      5e0969d08b2c37030172df09
60   N/A
61   hung304                       5e09698936b54d03010f6d5e
62   N/A
63   N/A
64   Laomeng05                     5df6fb4e8b2c370301fb66be
65   N/A
66   LiliumL-3                     5b5199ea8b2c370353de6958
67   Melon a/k/a Melon41           5afa4f5a8b4513036342e94a
68   Mens-Clothes04                5acf1de11436d40371bd0258
69   Mexico City                   5af0103f1436d40316ec714e

70   N/A
71   Montreal a/k/a Montreal45     5af012798b45130383483be3

72   Music Bar01                   5aced10b1436d40371b8684a

73   Nectarine a/k/a Nectarine27   5afa4c318b2c370317df8928
74   out52                         5e0da2711436d403015c64c5
75   out61                         5e0da56836b54d03019facd0
76   Pagoda Tree-20                5b51a16e1436d40366ca7262
77   Peach                         5afa49dc8b2c370317df6a15
78   Pineapple a/k/a Pineapple18   5afa49f58b2c370317df6b9a
79   Pitaya a/k/a Pitaya19         5afa4a028b2c370317df6bff

                                               20
 Case 0:20-cv-61916-BB Document 48 Entered on FLSD Docket 12/02/2020 Page 21 of 21

                                                   Case No. 20-cv-61916-BLOOM/Valle


80    realize12               5df6fbed1436d40301f27fc7
81    N/A
82    N/A
83    N/A
84    Smart Watches05         5acf38eb8b2c37035e9540b6
85    Star Cluster-32         5b51a3131436d40366ca872e
86    stripping306            5e0969ad28fc71030121f6bd
87    N/A
88    template03              5df6fb1328fc710301c58091
89    N/A
90    Tokyo a/k/a Tokyo04     5af00ea88b4513038347df3b
91    N/A
92    vanished302             5e0969731436d40301cc7b6c
93    vast300                 5e09695d8b45130301d4bbcc
94    N/A
95    N/A
96    Walnut a/k/a Walnut21   5afa4a508b4513036342a2d9
97    willnot11               5df6fbcc8b451303011e7816
98    withdrawn301            5e0969698b2c37030172cd5c
99    N/A
100   YIJIN03                 5d5020a07ad2420b0af72029
101   YIJIN18                 5d54e6d23db43e584e3583a6
102   ZHOUJIE56               5d5776f1560eca3980ed6b5e




                                          21
